--------------------------------------------------------------------------------

Exhibit 10.1


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (the "Amendment"), dated as
of November 10, 2010, and effective August 31, 2010, is between LAPOLLA
INDUSTRIES, INC. ("Borrower") and BANK OF AMERICA, N.A., a national banking
association ("Lender").
 
RECITALS:


Borrower and Lender have entered into that certain Loan and Security Agreement
dated as of August 31, 2010 (as the same may hereafter be amended or otherwise
modified, the "Agreement").
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
 
ARTICLE 1.
 
Definitions
 
Section 1.1.            Definitions.  Capitalized terms used in this Amendment,
to the extent not otherwise defined herein, shall have the same meanings herein
as in the Agreement, as amended hereby.
 
ARTICLE 2.
 
Amendments
 
Section 2.1.            Amendment to Section 11.1.  Clause (m) of Section 11.1
is amended in its entirety to read as follows:
 
(m)           A Change of Control occurs.
 
ARTICLE 3.
 
Ratifications, Representations and Warranties
 
Section 3.1.            Ratifications.  The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect.  Borrower and Lender agree that the Agreement as amended hereby and the
other Loan Documents shall continue to be legal, valid, binding and enforceable
in accordance with their respective terms.
 
Section 3.2.            Representations and Warranties.  Borrower hereby
represents and warrants to Lender as follows:  (a) no Default or Event of
Default exists; and (b) the representations and warranties set forth in the Loan
Documents are true and correct on and as of the date hereof with the same effect
as though made on and as of such date except with respect to any representations
and warranties limited by their terms to a specific date.  IN ADDITION, TO
INDUCE LENDER TO AGREE TO THE TERMS OF THIS AMENDMENT, EACH OBLIGOR (BY ITS
EXECUTION BELOW) REPRESENTS AND WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF
THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT
WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND IN ACCORDANCE THEREWITH IT:
 
(a)            WAIVER.  WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF
RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR
TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT AND

 
Page 1

--------------------------------------------------------------------------------

 

(b)            RELEASE.  RELEASES AND DISCHARGES LENDER, AND ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH ANY OBLIGOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST
ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION
WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
ARTICLE 4.
 
Miscellaneous
 
Section 4.1.            Survival of Representations and Warranties.  All
representations and warranties made in this Amendment or any other Loan Document
including any Loan Document furnished in connection with this Amendment shall
survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.
 
Section 4.2.            Reference to Agreement.  Each of the Loan Documents,
including the Agreement is hereby amended so that any reference in such Loan
Document to the Agreement shall mean a reference to the Agreement as amended
hereby.  This Amendment shall constitute a Loan Document.
 
Section 4.3.            Expenses of Lender.  As provided in the Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto, including without
limitation, the costs and fees of Lender's legal counsel.
 
Section 4.4.            Severability.  Each provision of this Amendment shall be
interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.
 
Section 4.5.            GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
Section 4.6.            Successors and Assigns.  This Amendment is binding upon
and shall inure to the benefit of Lender and Borrower and their respective
successors and assigns, except no Borrower may assign or transfer any of its
rights or obligations hereunder without the prior written consent of
Lenders.  Any assignment in violation of this Section 4.6 shall be void.
 
Section 4.7.            Counterparts; Facsimile or Electronic Signatures.  This
Amendment may be executed in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Amendment shall become effective when Lender has received
counterparts bearing the signatures of all parties hereto.  Delivery of a
signature page of this Amendment by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of such agreement.
 
Section 4.8.            Headings.  The headings, captions and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.
 
Section 4.9.            Entire Agreement.  Time is of the essence of this
Amendment.  This Amendment, the Agreement, the other Loan Documents embody the
final, entire agreement among the parties relating to the subject matter hereof
and supersede any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.

 
Page 2

--------------------------------------------------------------------------------

 

Executed as of the date first written above.
 

 
BORROWER:
       
LAPOLLA INDUSTRIES, INC.
       
By:
/s/  Michael T. Adams, Executive Vice President
   
Michael T. Adams, Executive Vice President
       
LENDER:
       
BANK OF AMERICA, N.A.,
 
as Lender
       
By:
/s/  H. Michael Wills, Senior Vice President
   
H. Michael Wills, Senior Vice President


 
Page 3

--------------------------------------------------------------------------------

 

Guarantor Consent


The undersigned Guarantor:  (i) consents and agrees to this Amendment; and
(ii) agrees that the Loan Documents to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of Guarantor enforceable against it in accordance with their
respective terms.
 

 
GUARANTOR:
       
By:
/s/  Richard J. Kurtz, Guarantor
   
Richard J. Kurtz

 
 
Page 4

--------------------------------------------------------------------------------